1 U.S. 1
1 Dall. 1
1 L.Ed. 11
Anonymous.
Supreme Court of Pennsylvania
September Term, 1754.
1 U.S. 1
1 Dall. 1
1 L.Ed. 11

1
Anonymous.

Supreme Court of Pennsylvania

2
September Term, 1754.


3
Adjudged by the Court, that the Statute of Frauds and Perjuries* does not extend to this Province, though made before Mr. Penn's Charter: The Governor of New-York having exercised A Jurisdiction here, before the making that Statute, by Virtue of the Word Territories, in the Grant to the Duke of York, of New-York and New-Jersey.



*
 29.Car.2.c.3. This statute was supplied, however by an act of General Assembly passed the 12 Geo. 3. 31. 1 State Laws 462. and sec 2 P. Will. 75.